Judgment of Supreme Court, New York County, rendered November 16, 1972, convicting defendant of manslaughter in the second degree upon defendant’s plea of guilty, and sentencing defendant to an indeterminate prison term not to exceed 10 years, unanimously modified, in the exercise of discretion, by reducing the sentence to a period not to exceed seven years and six months; and as so modified, the judgment is affirmed. Under the circumstances of this ease, it is our opinion that the sentence was excessive to the extent indicated herein. Concur — Markewich, J. P., Nunez, Murphy and Steuer, JJ.